—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bruno, J.), dated September 22, 2000, which granted the motion of the defendants City of New York, New York City Department of Parks and Recreation, and New *409York City Department of Transportation, to dismiss the complaint insofar as asserted against them on the ground that the plaintiffs failed to serve a proper notice of claim pursuant to General Municipal Law § 50-e (5), and denied the plaintiffs’ cross motion for leave to file an amended notice of claim and an amended complaint.
Ordered that the order is affirmed, with costs.
The respondents were prejudiced by the plaintiffs’ inadequate notice of claim, which made it impossible to locate the purported dangerous condition and conduct a meaningful investigation to assess the merits of the injured plaintiff’s claim (see, Cappadonna v New York City Tr. Auth., 187 AD2d 691). Accordingly, the Supreme Court properly dismissed the complaint insofar as asserted against the respondents. O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.